Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed August 10, 2022, with respect to claims 7, 8, 10-12, 14, 16-19, 21 and 22 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Election/Restrictions
Claims 7, 8, 10-12, 14, 16-19, and 21-26 are allowable. The restriction requirement of claims 1-21, as set forth in the Office action mailed on June 10, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-21 is withdrawn.  Claims 1-6, directed to an invention non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8, 10-12, 14, 16-19, and 21-26 are allowed. Claims 1, 7, 17, 21 and 26 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is 
Watt (US 2008196977), Yoo (KR 101912178), Conway et al. (US 2019/0077645), and Ream et al. (WO 9941186), which was applied to the claims in the office action mailed May 10, 2022.  Suffice it to say, none of the cited prior art discloses a method of performing desired assembly or maintenance on an aircraft, comprising: positioning a mobile work station adjacent the aircraft, where the mobile work station includes a work platform including an accessway; and a base supporting the work platform with one or more platform jacks, and including a plurality of wheels that permit the mobile work station to be positioned adjacent the aircraft; the accessway includes a fixed length non-extensible stairway connecting the wheeled base to the work platform; as claimed in independent claim 1; a system for performing assembly or maintenance on an aircraft, comprising: a mobile work station; the mobile work station including a work platform including an accessway providing access to the work platform; and a wheeled base supporting the work platform with one or more platform jacks; the accessway includes a fixed length non-extensible stairway connecting the wheeled base to the work platform, as claimed in independent claim 7; a mobile work station, including: a work platform including a self-leveling access stair; the work platform includes a side structure on each of two opposing sides of the work platform, and a roof structure coupled to each of the two side structures, and lowerable guard rails on each of two opposing open sides; as claimed in independent claim 17; a mobile work station, including: a work platform including a self-leveling access stair; the work platform includes a side structure on each of the two opposing sides of the work platform, and a roof structure coupled to each of the two side structures, and lowerable guard rails on each of two opposing open sides; and a plurality of loading arms adjacent a lower edge of an opening formed by the work platform, the roof structure, and two side structures, the plurality of loading arms being configured to receive an aircraft component that is delivered through the opening by a forklift; as claimed in independent claim 21; or a system for performing assembly or maintenance on an aircraft, comprising: a mobile work station; the mobile work station including a work platform including an accessway and access stair providing access to the work platform and lowerable guard rails on each of two opposing open sides of the work platform; a wheeled base supporting the work platform with one or more platform jacks that can adjustably raise and lower the work platform, and an adjustable work stand, disposed upon the work platform, and configured to support a selected aircraft component, as claimed in independent claim 26, and as such does not anticipate the instant invention as disclosed in independent claims 1, 7, 17, 21 and 26.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 7, 17, 21 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726